Citation Nr: 1808505	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1973 to April 1975, and was awarded the National Defense Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in October 2011.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board for additional development in March 2014 and July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to TDIU, including on an extraschedular basis.  The Veteran is service-connected for migraine headaches, rated 50 percent disabling.  He does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2017).  Moreover, VA medical records obtained on remand indicate the Veteran is presently working fulltime, though precisely when he began doing so is unclear.  See, e.g., August 30, 2014 VA medical record.  Although TDIU is not permitted when the Veteran is gainfully employed, an extraschedular TDIU may be warranted for the portion of the appeal period when the Veteran was unemployed.  38 C.F.R. § 4.16(b) (2017).  Before the Board can address this question, additional development is necessary.

There are outstanding records.  An April 2011 VA medical record indicates the Veteran had applied for or was in the process of applying for disability benefits from the Social Security Administration (SSA) for his migraine disability; however any existing records have not been associated with the claims file.  As such records would be relevant to the Veteran's claim reasonable attempts must be made to obtain them.

In a May 2014 therapist note, the Veteran reported that although he had not had a "real job" since 2006, he had since worked in a family cleaning business for cash, but that it "was just to survive."  Furthermore, VA medical records from May 2014 and August 2014 indicate the Veteran was performing information technology work in a CLC (possibly Community Living Center).  The Veteran has not provided VA with information regarding this employment, which is pertinent to his TDIU claim.  Given that completed VA Forms 21-4192 have not been received from any of the Veteran's previous employers, the Veteran's assistance should be requested in obtaining information regarding his past employment identified above, as well as any other employment not presently identified in the record.  The Veteran's assistance should also be requested in identifying when he began working fulltime.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disability from November 2017 to present.

2.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

3.  Request from the Veteran a completed VA Form 21-4192, Request for Employment Information, for each employer, including the Veteran's work for a family cleaning business.  Document in the claims file all such efforts and requests.

Additionally, request information from the Veteran regarding when he began working fulltime.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

